Exhibit 10.2

 

SUBSIDIARY GUARANTEE

 

SUBSIDIARY GUARANTEE, dated as of September 5, 2019 (this “Guarantee”), made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of the holder of
the secured promissory note issued by Astrotech Corporation, a Delaware
corporation (the “Company”) due September 5, 2020, in the original aggregate
principal amount of $1,500,000 (the “Note”) (together with his permitted
assigns, the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Note, the Lender has agreed to extend a loan to the
Company evidenced by the Note; and


WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Note; and       

 

NOW, THEREFORE, in consideration of the premises and to induce the Lender to
enter into the Note and to carry out the transactions contemplated thereby, each
Guarantor hereby agrees with the Lender as follows:

 

1.Definitions. Unless otherwise defined herein, terms defined in the Note and
used herein shall have the meanings given to them in the Note. The words
“hereof,” “herein,” “hereto” and “hereunder” and words of similar import when
used in this Guarantee shall refer to this Guarantee as a whole and not to any
particular provision of this Guarantee, and Section and Schedule references are
to this Guarantee unless otherwise specified. The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms.  The following terms shall have the following meanings:

 

“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.


             “Obligations” means, in addition to all other costs and expenses of
collection incurred by Lender in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing to, of the Company or any
Guarantor to the Lender, including, without limitation, all obligations under
this Guarantee, the Note and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are

1

 

--------------------------------------------------------------------------------

Exhibit 10.2

paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Lender as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.  Without limiting the
generality of the foregoing, the term “Obligations” shall include, without
limitation: (i) principal of, and interest on the Note and the loans extended
pursuant thereto; (ii) any and all other fees, indemnities, costs, obligations
and liabilities of the Company or any Guarantor from time to time under or in
connection with this Guarantee, the Note and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
the Company or any Guarantor.

 

“Security Agreement” means the Security Agreement, dated on even date herewith,
by and among the Company, the Guarantors and the Lender, as the same may be
amended, supplemented or otherwise modified from time to time.

 

2.Guarantee.

 

(a)Guarantee.

 

(i)The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Lender and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations.

 

(ii)Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
Note and Security Agreement (collectively, the “Transaction Documents”) shall in
no event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws, including laws relating to the insolvency of
debtors, fraudulent conveyance or transfer or laws affecting the rights of
creditors generally (after giving effect to the right of contribution
established in Section 2(b)).

 

(iii)Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Lender hereunder.

 

(iv)The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each

2

 

--------------------------------------------------------------------------------

Exhibit 10.2

Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by indefeasible payment in full.

 

(v)No payment made by the Company, any of the Guarantors, any other guarantor or
any other Person or received or collected by the Lender from the Company, any of
the Guarantors, any other guarantor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the Obligations are indefeasibly paid in full.

 

(vi)Notwithstanding anything to the contrary in this Guarantee, with respect to
any defaulted non-monetary Obligations the specific performance of which by the
Guarantors is not reasonably possible (e.g. the issuance of the Company's Common
Stock), the Guarantors shall only be liable for making the Lender whole on a
monetary basis for the Company's failure to perform such Obligations in
accordance with the Transaction Documents.

 

(b)Right of Contribution. Subject to Section 2(c), each Guarantor hereby agrees
that to the extent that a Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Guarantor shall be entitled to seek
and receive contribution from and against any other Guarantor hereunder which
has not paid its proportionate share of such payment. Each Guarantor's right of
contribution shall be subject to the terms and conditions of Section 2(c). The
provisions of this Section 2(b) shall in no respect limit the obligations and
liabilities of any Guarantor to the Lender and each Guarantor shall remain
liable to the Lender for the full amount guaranteed by such Guarantor hereunder.

 

(c)No Subrogation.  Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Lender, no
Guarantor shall be entitled to be subrogated to any of the rights of the Lender
against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by the Lender for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Lender by the Company on account of the Obligations are indefeasibly paid in
full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be

3

 

--------------------------------------------------------------------------------

Exhibit 10.2

held by such Guarantor in trust for the Lender, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Lender in the exact form received by such Guarantor (duly indorsed
by such Guarantor to the Lender, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Lender may
determine.

 

(d)Amendments, Etc. With Respect to the Obligations. Each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Obligations made by the Lender may be
rescinded by the Lender and any of the Obligations continued, and the
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lender, and the Transaction Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Lender may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Lender for the payment of the Obligations may be sold, exchanged, waived,
surrendered or released. The Lender shall have no obligation to protect, secure,
perfect or insure any lien at any time held by them as security for the
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.  

 

(e)Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Lender upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Company and any of the Guarantors, on the one hand, and the Lender, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
performance without regard to (a) the validity or enforceability of the
Transaction Document, any of the Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance or fraud by Lender) which may at
any time be available to or be asserted by the Company or any other Person
against the Lender, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Company or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the Company
for the Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or

4

 

--------------------------------------------------------------------------------

Exhibit 10.2

in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as they may have against the Company, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Lender to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Company, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Company, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Lender against any
Guarantor. For the purposes hereof, “demand” shall include the commencement and
continuance of any legal proceedings.

 

(f)Reinstatement. The guarantee contained in this Section 2 shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Company or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Company or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

3.Covenants.  

 

(a)Each Guarantor covenants and agrees with the Lender that, from and after the
date of this Guarantee until the Obligations shall have been indefeasibly paid
in full, such Guarantor shall take, and/or shall refrain from taking, as the
case may be, each commercially reasonable action that is necessary to be taken
or not taken, as the case may be, so that no Event of Default (as defined in the
Note) is caused by the failure to take such action or to refrain from taking
such action by such Guarantor.

 

(b)So long as any of the Obligations are outstanding, unless Lender shall
otherwise consent in writing, each Guarantor will not directly or indirectly on
or after the date of this Guarantee:

 

i.amend its certificate of incorporation, bylaws or other charter documents so
as to adversely affect any rights of any Lender;

 

ii.repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its securities or debt obligations;

 

5

 

--------------------------------------------------------------------------------

Exhibit 10.2

iii.pay cash dividends on any equity securities of the Company;

 

iv.enter into any agreement with respect to any of the foregoing.

 

4.Miscellaneous.

 

(a)Amendments in Writing. None of the terms or provisions of this Guarantee may
be waived, amended, supplemented or otherwise modified except in writing by the
Lender.

 

(b)Notices. All notices, requests and demands to or upon the Lender or any
Guarantor hereunder shall be effected in the manner provided for in the Note,
provided that any such notice, request or demand to or upon any Guarantor shall
be addressed to such Guarantor at its notice address set forth on Schedule I

 

(c)No Waiver By Course Of Conduct; Cumulative Remedies. The Lender shall not by
any act (except by a written instrument pursuant to Section 4(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

 

(d)Enforcement Expenses; Indemnification.

 

(i)Each Guarantor agrees to pay, or reimburse the Lender for, all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Transaction Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Lender.

 

(ii)Each Guarantor agrees to pay, and to save the Lender harmless from, any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Guarantee.

 

6

 

--------------------------------------------------------------------------------

Exhibit 10.2

(iii)Each Guarantor agrees to pay, and to save the Lender harmless from, any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Guarantee to the extent the Company would be required to do so pursuant
to the Security Agreement.

 

(iv)The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Transaction Documents.

 

(e)Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Lender and
their respective successors and assigns; provided that no Guarantor may assign,
transfer or delegate any of its rights or obligations under this Guarantee
without the prior written consent of the Lender.

 

(f)Set-Off. Each Guarantor hereby irrevocably authorizes the Lender at any time
and from time to time while an Event of Default under any of the Transaction
Documents shall have occurred and be continuing, without notice to such
Guarantor or any other Guarantor, any such notice being expressly waived by each
Guarantor, to set-off and appropriate and apply any and all deposits, credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Lender to or for the credit or the account of such Guarantor, or
any part thereof in such amounts as the Lender may elect, against and on account
of the obligations and liabilities of such Guarantor to the Lender hereunder and
claims of every nature and description of the Lender against such Guarantor, in
any currency, whether arising hereunder, under the Purchase Agreement, any other
Transaction Document or otherwise, as the Lender may elect, whether or not the
Lender have made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Lender shall notify
such Guarantor promptly of any such set-off and the application made by the
Lender of the proceeds thereof, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Lender under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Lender may
have.

 

(g)Counterparts. This Guarantee may be executed by one or more of the parties to
this Guarantee on any number of separate counterparts (including by telecopy or
electronic signature), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

(h)Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the

7

 

--------------------------------------------------------------------------------

Exhibit 10.2

extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(i)Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

(j)Integration. This Guarantee and the other Transaction Documents represent the
agreement of the Guarantors and the Lender with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Lender relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Transaction Documents.

 

(k)Governing Laws. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Texas without regard to the
choice of law principles thereof. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of Texas located in
Travis County and the United States District Court for the Western District of
Texas for the purpose of any suit, action, proceeding or judgment relating to or
arising out of this Agreement and the transactions contemplated hereby, and the
parties agree that such jurisdiction and venue are appropriate and
convenient.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

(l)Additional Guarantors.  The Company shall cause each of its subsidiaries
formed or acquired on or subsequent to the date hereof to become a Guarantor for
all purposes of this Guarantee by executing and delivering an
Assumption Agreement in the form of Annex 1 hereto.

 

(m)Release of Guarantors. Each Guarantor will be released from all liability
hereunder concurrently with the indefeasible repayment in full of all amounts
owed under the Note.

 

(n)Seniority. The Obligations of each of the Guarantors hereunder rank senior in
priority to any other indebtedness of such Guarantor.

8

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

(o)All parties hereto have had the opportunity to review this Agreement with
their counsel.  This Agreement is the result of good faith, arms-length
negotiations.  Guarantors agree and acknowledge that they are receiving fair and
reasonably equivalent value in return for entering this Agreement.

 

 

 

 

*********************

 

 

(Signature Pages Follow)




9

 

--------------------------------------------------------------------------------

Exhibit 10.2

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee
to be duly executed and delivered as of the date first above written.


                        

1st DETECT CORPORATION

 

 

By: /s/ Eric Stober

     Name: Eric Stober

     Title: CFO

 

ASTROTECH TECHNOLOGIES, INC.

 

 

By: /s/ Eric Stober

     Name: Eric Stober

     Title: CFO

 

                          

 




10

 

--------------------------------------------------------------------------------

Exhibit 10.2

SCHEDULE 1

 

GUARANTORS

 

                  The following are the names, notice addresses and jurisdiction
of organization of each Guarantor.

 

Guarantor

Jurisdiction of Incorporation

Notice Address

 

1st Detect Corporation

 

 

 

Delaware

201 W. 5th Street, Suite 1275  Austin, TX 78701

Astrotech Technologies, Inc.

 

 

 

Delaware

201 W. 5th Street, Suite 1275  Austin, TX 78701

 




11

 

--------------------------------------------------------------------------------

Exhibit 10.2

                                                             Annex 1 to

SUBSIDIARY GUARANTEE

 

ASSUMPTION AGREEMENT, dated as of ____ __, ______ made by
______________________________, a ______________ corporation (the “Additional
Guarantor”), in favor of the Lender pursuant to the Note referred to below. All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Note.


W I T N E S S E T H :


WHEREAS, Astrotech Corporation, a Delaware corporation (the “Company”) and the
Lender have entered into secured promissory note due August __, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Note”) and
that certain security agreement, dated August __, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Security Agreement”);


WHEREAS, in connection with the Note and Security Agreement, the Subsidiaries of
the Company (other than the Additional Guarantor) have entered into the
Subsidiary Guarantee, dated as of August __, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee”) in favor of the Lender;

        WHEREAS, the Additional Guarantor has agreed to execute and
deliver this Assumption Agreement in order to become a party to the Guarantee;

 

NOW, THEREFORE, IT IS AGREED:

 

1.Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

2.Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS.




12

 

--------------------------------------------------------------------------------

Exhibit 10.2

                  IN WITNESS WHEREOF, the undersigned has caused this Assumption
Agreement to be duly executed and delivered as of the date first above written.



                                           [ADDITIONAL GUARANTOR]

                                            By:
                                            Name:
                                            Title:


13

 